Citation Nr: 1614422	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  11-01 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD) with associated depression.

2.  Entitlement to a rating in excess of 10 percent for the residuals of a cerebrovascular accident (CVA) with residual weakness of the right lower extremity associated with PTSD and depression.

3.  Entitlement to a rating in excess of 10 percent for weakness of the right upper extremity (nondominant), residual of a CVA.

4.  Entitlement to a compensable rating for weakness of the right side of the face, residual of a CVA.

5.  Entitlement to special monthly compensation (SMC) based on the need for the aid and attendance of another person or by reason of being housebound.





REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  By a rating action in January 2010, the RO increased the evaluation for PTSD from 30 percent to 50 percent, effective November 25, 2009.  Subsequently, in a rating action in August 2010, the RO granted service  connection for cerebral vascular accident with residual weakness, right lower extremity, rated as 10 percent disabling; weakness, right upper extremity residual of CVA, rated as 10 percent disabling; weakness, right side of face, residuals of CVA, rated as 0 percent disabling.  In November 2010, the RO confirmed the ratings for weakness of the right lower extremity, right upper extremity and right side of the face all due to residuals of cerebral vascular accident.  The Veteran perfected timely appeals to those decisions.  


Subsequently, a rating action in February 2012 denied the claim for special monthly compensation based on the need for regular aid and attendance or by reason of being housebound.  

On April 8, 2013, the Veteran and his wife appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing has been associated with the Veteran's Virtual VA file.  Additional evidence was received at that time along with a waiver of consideration by the agency of original jurisdiction (AOJ). 38 C.F.R. § 20.1304 (2014).  

In July 2013, the Board remanded the issues to the RO for further development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in November 2015 which continued all of the denials except for the earlier effective date issue.  In regard to the issue of entitlement to an effective date earlier than March 24, 2010 for the grant of service connection for coronary artery disease under the provisions of Nehmer, in a November 2015 rating decision, the RO granted an earlier effective date of September 4, 2008.  Notice of the rating decision was mailed to the Veteran and his attorney representative in November 2015 as well as notice of the issuance of the November 2015 supplemental statement of the case.  The Veteran's representative's response was for the RO to proceed and forward the case to the Board.  There was no indication of a dissatisfaction with the earlier effective date assigned.  Thus, the Board finds that the issue has been resolved and is no longer for appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a) (2) (West 2014).  


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder is manifested by impairment that more nearly approximates total occupational and social impairment for the entire appeal period. 

2.  The evidence of record reveals incomplete and mild paralysis of the right upper extremity, with residual weakness of the elbow and wrist.  

3.  The evidence of record reveals incomplete and mild paralysis of the right lower extremity, with slight decrease in reflexes.  

4.  The Veteran's weakness, right side of face, is shown to be productive of moderate incomplete paralysis.  

5.  The Veteran is service connected for: kidney disease associated with hypertension, rated as 80 percent disabling; PTSD with associated depression, to be rated 100 percent disabling; CAD associated with hypertension, rated as 30 percent disabling; hypertension associated with PTSD with associated depression, rated as 10 percent disabling; cerebral vascular accident (stroke) with residual weakness, right lower extremity associated with PTSD with associated depression, rated as 10 percent disabling; weakness, right upper extremity residual of CVA associated with PTSD with associated depression to be rated as 20 percent disabling; and weakness, right side of the face, residuals of CVA associated with PTSD with associated depression to be rated as 10 percent disabling. 

6.  Due to physical and severe mental impairment, the Veteran requires the care or assistance on a regular basis to protect himself against the hazards or dangers incident to his daily environment and to assist him with his daily activities. 






CONCLUSIONS OF LAW

1.  The criteria for a higher evaluation of 100 percent for PTSD with associated depression have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

2.  The criteria for a 20 percent evaluation, but no more, for residual weakness of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8515 (2015).  

3.  The criteria for an evaluation in excess of 10 percent for residual weakness of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8009-8520 (2015).  

4.  The criteria for a 10 percent disability rating, but no more, for service-connected weakness of the right side of the face, residual of CVA, have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8207 (2015).  

5.  The criteria for an award of SMC based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.350, 3.352(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 , 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in December 2009, April 2010, and January 2012 to the Veteran which were issued prior to the RO decisions in January 2010, August 2010, November 2010, and February 2012, respectively.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify with respect to the issues decided herein.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims files, and that neither he nor his attorney has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Findings necessary to apply the criteria for rating have been made.  Review of the record also reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board also finds that there is no prejudice shown under Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in obtaining evidence pertinent to his claim.  Therefore, no useful purpose would be served in remanding the issues decided herein for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual background.

By a Decision Review Officer's (DRO) decision, dated in August 2007, the RO granted service connection for PTSD with associated depression, and assigned a 30 percent disability rating, effective July 20, 2005.  Subsequently, in a January 2010 rating action, the RO increased the evaluation for PTSD from 30 percent to 50 percent, effective November 25, 2009.  

The Veteran's claim for an increased rating for his PTSD (VA Form 21-4138) was received in November 2009.  Submitted in support of the claim was the report of a private psychiatric evaluation, conducted in November 2009.  Of record is the report of a psychiatric examination dated in November 2009. The Veteran reported marked problems with interpersonal relationships.  He does not get along with his children; he has been married twice and has been close to divorce "more times than he can count". He reports no close friends and is socially isolated. He does not leave his house unless he has to. He attends church but reports he sits in the back and leaves as soon as the service is complete. The Veteran also reported marked problems with activities of daily living.   His wife does all of the house work.  Most of his days are spent watching television.  He states he rarely is really watching it but the noise helps with the intrusive thoughts.  He reports he hates to take a bath or shower because he feels closed in and must leave the door open to feel comfortable. He has marked problems with hygiene.  

On mental status examination, the examiner noted that the Veteran had marked problems with hygiene.  He maintained eye contact.  His mood was depressed and affect was flat.  He was oriented to person and place but has some problems with time.  He was homicidal at times, with a plan.  He has had two (2) serious suicide attempts and has been hospitalized for suicide in the last year and a half.  He was paranoid to the point of being delusional at times.  He had auditory and visual hallucinations.   He had poor memory.  He had very poor concentration, not being able to do serial 7s or read a magazine.  He had poor formal and social judgment.  He had difficulty understanding simple instructions and unable to follow complex commands.  Following a mental status examination, the examiner stated that the Veteran was suffering from chronic PTSD.  He suffers from obsessive rituals, hallucinations, flattened affect, inability to work and severe social and family problems due to his PTSD he also suffers from major depression. He lacks motivation and has had two (2) serious suicide attempts and placed himself in the hospital for fear of killing himself.  In addition, he suffered from anxiety disorder NOS which causes agoraphobic symptoms, panic attacks and free floating anxiety.  It was noted that he has marked problems with persistence and pace, concentration, memory, activities of daily living and concentration.  At times, he cannot even do simple tasks.  He has problems understanding simple instructions and cannot follow complex instructions.  He cannot learn new material under stress and has a hard time repeating well learned material under stress.  The pertinent diagnoses were PTSD, severe and chronic, major depression related to PTSD, and anxiety NOS related to PTSD.  He was assigned a GAF of 40.  

The Veteran was afforded a VA examination in December 2009.  The claimant describes the symptoms as having difficulty sleeping, nightmares, flashbacks, and intrusive thoughts. He reports the symptoms are constant. The claimant indicates the symptoms affect his total daily functioning which result in the Veteran suffering from difficulty getting along with people, isolation from others, irritability, and anger outbursts. He reports he has had trouble sleeping for over 40 years. When the Veteran was in High School, he slept 8-9 hours without any difficulty falling or staying asleep.  Currently, the Veteran sleeps three hours with nightmares 7/7 nights.  He has one sibling; the relationship is better now that they are older.  He denied any psychiatric history in his family. He is currently married. When describing the relationship with his spouse, he stated that the relationship has its challenges with his second wife of 40 years.  He does have children and when he describes the relationship with his children, he states the relationship is not good with his daughter and son, he reports they have a love hate relationship.  The Veteran does not get along with people, he has few friends, and he has a distant relationship with his kids.  He states that currently he is not working and has not worked since 2007 because the Veteran has been on disability since 2006.  

On examination, it was noted that orientation was within normal limits.  Appearance and hygiene were appropriate.  Behavior was appropriate.  He had poor eye contact during the exam.  Affect and mood showed a disturbance of motivation and mood.  Communication was within normal limits.  Speech was within normal limits.  Concentration of the claimant was within normal limits.  Panic attacks were present and occurred once per week.  The attacks were marked with heart racing, dizziness, difficulty breathing, and sweating.  There was no suspiciousness present.  There was no report of a history of delusions.  At the time of examination, there was no delusion observed.  There was no report of a history of hallucinations.  At the time of examination, there was no hallucination observed. Obsessional rituals were absent. Thought processes are appropriate. He is able to read and understand directions. He does not have slowness of thought nor does he appear confused. Judgment is not impaired. Abstract thinking is normal. Memory is within normal limits. Suicidal ideation is absent.  Homicidal ideation is absent. There are behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD and are described as the Veteran having difficulty getting along with family members and friends.  The pertinent diagnoses were PTSD with depression.  He was assigned a GAF score of 42.  He has difficulty establishing and maintaining effective work/school and social relationships because the Veteran has difficulty getting along with people.  He has difficulty maintaining effective family role functioning because the Veteran isolates himself from his family.  

Of record are lay statements from the Veteran's family members.  In a statement from his wife, dated December 28, 2009, she reported that the Veteran had violent nightmares which have caused him to try to choke and hit her.  She reported that the Veteran suffers from severe panic attacks and cannot go out anywhere where there are crowds of people.  She also reported that his anger is out of control and he has difficulty staying on task.  In statement dated December 12, 2009, L. F. stated that the Veteran is unable to cope with society.  She reported that he is unable to think for himself, is subject to sudden outbursts, and is mentally and emotionally abusive toward everyone.  In statement dated December 15, 2009, the Veteran's son reported that he is unable to socialize, eat, or sleep.  He reported that he suffered from severe panic attacks, and he was angry and impatient, sometimes violent, could not focus on conversations, and could not be around large groups.  

In a statement from the Veteran's representative, dated in March 2010, it was noted that the Veteran was seeking to establish service connection for a stroke, secondary to his PTSD.  Submitted in support of the claim were private treatment reports from Integris Baptist Medical Center, dated in March 2007.  These records indicate that the Veteran had a history of a stroke with right hemiparesis.  Past medical history was listed as status post cerebrovascular accident that affected his right side and also it affected his speech and he required speech therapy.  

Received in March 2010 was a medical statement from Dr. W.N., dated in October 2007, indicating that the Veteran has been his patient for many years.  He can no longer work at Home Depot due to his decline in health.  Dr. N. noted the Veteran's renal failure and advanced coronary artery disease.  In another statement, dated in March 2010, Dr. N. noted that the Veteran had a cerebrovascular accident in 2005; and he stated that it is likely or not that the Veteran's PTSD caused his CVA.  

The Veteran was afforded a VA examination in August 2010.  The Veteran reported being diagnosed with cerebral vascular accident in February 2005; he indicated that he has suffered 4 attacks, once a year, with each one lasting 30 minutes.  The Veteran related that the neurological effects are described as weakness of the right side of the body.  He did not report experiencing any residuals.  The precipitating factors are PTSD.  The Veteran reported experiencing occasional blurred vision, confusion, slowness of thought, problems with concentration, and memory problems.  The Veteran also reported difficulty walking.  The Veteran reported having insomnia which occurs 7 times a week.  The Veteran also related that he has problems with articulation and vocal chords.  He does not experience fevers, a burning sensation, tingling, numbness, tremors, rigidity, difficulty breathing, or problems with smell or taste.  The Veteran further reported that he had not had paralysis.  He noted that he had issues with fatigue which occurs as often as 20 times per day; he reported dizziness as often as once a day.  

Muscle exam revealed normal findings with no functional motor impairment, paralysis, weakness, atrophy nor loss of tone.  It was noted that the Veteran's left hand is the dominant hand because he uses it to write.  The Veteran's posture was normal.  It was observed that the Veteran walked with an ataxic gait.  The abnormal gait was reported to be due to CVA. In regards to a tandem gait, the Veteran's walk was described as unsteady, also due to CVA.  It was noted that the Veteran had difficulty performing ambulation with the lower extremities on the right side due to a CVA.  He had no difficulty with weight bearing and balancing.  He did not require any assistive device for ambulation.  Muscle exam revealed normal findings with no paralysis, weakness, atrophy or loss of tone.  There was abnormality of the cranial nerve(s) VII on the right as evidenced by paralysis.  The nerve was mildly paralyzed (4/5).  The abnormal findings were slight weakness on the right side of the face.  Coordination was within normal limits.   

Neurological examination of the upper extremities: Motor function is abnormal with findings of 4/5 on the right upper extremity.  Sensory exam to pinprick/pain, touch, position, vibration and temperature is intact on the right. Sensory exam to pinprick/pain, touch, position, vibration and temperature is intact on the left.  The right upper extremity reflexes reveal biceps jerk 3+ and triceps jerk 3+. Brachioradialis on the right is 3+ and the right finger jerk is 3+.  The left upper extremity reflexes reveal biceps jerk 2+ and triceps jerk 2+. Brachioradialis on the left is 2+ and the left finger jerk is 2+. The upper abdominal reflex is 2+ and the lower abdominal reflex is 2+. Neurological examination of the lower extremities: Motor function is abnormal with findings of 4/5 of the lower extremity.  Sensory exam to pinprick/pain, touch, position, vibration and temperature is intact on the right. Sensory exam to pinprick/pain, touch, position, vibration and temperature is intact on the left. The right lower extremity reflexes reveal knee jerk 3+ and ankle jerk 3+. The left lower extremity reflexes reveal knee jerk 2+ and ankle jerk 2+. Cerebellar function is intact. Romberg's test is negative. Babinski sign is negative. As a result of his condition, he has the following:  paralysis on the right upper limb weakness; and lower limb weakness.  The autonomic nervous system is within normal limits with no hyperhidrosis, heat intolerance or orthostatic hypotension. 

The pertinent diagnoses were cerebral vascular accident, affecting the right side of the face, right upper extremity and lower extremity weakness.  The examiner also noted that it is as likely as not that the CVA is caused by or the result of the Veteran's PTSD.  The examiner noted that the effect of the condition of the Veteran's daily activity is due to a CVA; he noted that the Veteran's children do most of his house chores for him.  

The claim for a TDIU (VA Form 21-4138) was received in September 2010.  Submitted in support of the claim were private treatment reports dated from January 2004 to August 2007.  When seen in March 2005, it was noted that the Veteran had some difficulty with fine motor control of the right upper extremity, specifically in the right hand.  He also has some difficulty with regard to word finding but clearly, he continues to make excellent gains.  The impression was right hemiparesis and non-hemorrhagic cerebrovascular accident.  

Received in October 2010 was the Veteran's application for increased compensation based on unemployability (VA Form 21-8940) wherein the Veteran indicated that he completed 3 years of college.  He stated that he last worked full time in June 2006, but he became too disabled to work in 2007.  The Veteran also indicated that he left his last employment as a result of disability caused by kidney failure, hypertension, stroke, and heart problems.  Submitted in support of the claim was the response for request for employment information (VA Form 21-4192), dated in October 2010, indicating that the Veteran worked with Home Depot as a receiving associate until October 19, 2007.  

Received in November 2010 were VA progress notes dated from November 2007 to September 2008 which show that the Veteran received ongoing clinical attention for residuals of stroke and PTSD.  A social work assessment dated in April 2008 indicates that the Veteran reported problems with intrusive thoughts, disturbed sleep, nightmares, isolation, feelings of hopelessness, anger management problems, exaggerated startled response and anxiety.  He stated that he lives with his wife of 39 years; but their relationship is strained.  He denied any suicidal or homicidal thoughts.  The diagnosis was PTSD.   During a clinical visit in May 2008, the Veteran reported family problems; he stated that they were afraid of him.  He also reported having a short temper and frequent outbursts of anger.  The Veteran indicated that he is unable to sleep due to frequent and recurrent nightmares.  The Veteran stated that he has physically abused his wife, fallen out of bed, and has unknowingly caused damage to his house and himself.    The Veteran reported the onset of panic attacks that began in 2000.  Following a mental status examination, the Veteran was diagnosed with dysthymia and PTSD; he was assigned a GAF score of 51.   

Received in July 2011 were VA progress notes dated from February 2011 to May 2011.  During a clinical visit in May 2011 for renal transplant evaluation, it was reported that the Veteran had a history of a cerebrovascular accident in 2005, with some very mild residual right-sided weakness.  He required no assistance with ambulation, and he had good use of his right arm.  

In a statement in support of claim, dated in November 2011, the Veteran's attorney raised a claim of entitlement to special monthly compensation (SMC).  

At his personal hearing in April 2013, the Veteran reported that the stroke caused him to suffer many complications.  The Veteran indicated that he experiences weakness in his right arm and right hand; as a result, he is unable to cook for himself or do a lot of household chores.  The Veteran reported that he worked for Home Depot, and his work was very physical; he did a lot of work with his hands.  The Veteran related that he was practically homebound because of the weakness in his lower extremity.  The Veteran testified that he has problems with nightmares.  The Veteran noted that he has been married for approximately 43 years.  The Veteran's wife reported an incident that occurred when the Veteran got out of bed while having a nightmare and shattered the doors.  She stated that she has lived with the Veteran for so long that she knows when he is getting depressed.  

The Veteran was afforded a VA examination for evaluation of his psychiatric disorder in October 2013.  It was noted that the Veteran has been diagnosed with PTSD.  The examiner noted that the Veteran also has depression secondary to his PTSD.  It was reported that his symptoms include anhedonia, depressed mood, poor appetite and weight loss, irritability, hypersomnia and diminished ability to think and concentrate.  All of these depressive symptoms are also secondary to his chronic kidney disease and CAD.  It was also reported that the Veteran has been on peritoneal dialysis for the last 3 years, he had a CVA in 2005, and he recently had carotid artery surgery which affected his mouth.  The Veteran has a serious chronic and terminal illness, and combat exposure.  It was noted that the Veteran's psychiatric disorder results in occupational and social impairment with reduced reliability and productivity.  

The examiner noted that, according to the records, the Veteran lives with his wife as well as his adult son.  He gets along well with his family as long as he takes his medication.  Although he is still easily angered, he is able to control himself better on the Zoloft.  His wife reported they have to "watch him" all the time to make sure he does not fall.  He becomes irritable and depressed about having to be dependent on her to take care of him due to his physical problems and his memory.  He also feels guilty about his wife and family having to take care of him.  He still avoids unfamiliar crowds and feels like he has to sit with his back against the wall in restaurants.  His social functioning has not changed.  

The examiner also noted that the Veteran continues to be unemployed.  He is able to maintain basic activities of daily living in terms of bathing, grooming, toileting, and dressing himself.  However, he needs reminders to take his medication and to do critical medical treatments.  He no longer cooks because he has left the stove on.  The Veteran stopped driving very much after he started on dialysis due to his cognitive decline which they attributed to his CVA and chronic Kidney Disease.  He admitted to becoming lost easily or to forget where he is going.  Both the Veteran and his wife noted that he will forget the activities or conversations he has had in the recent past.  Finally, the Veteran and his wife concurred that he has had significant decline in cognitive functioning beginning with his stroke in 2005 but that it has worsened with the onset of the chronic renal failure when he stared dialysis 3 years ago.  The examiner stated that there was no significant change in occupational functioning due to his PTSD.  It was noted that the Veteran continues to be followed by psychiatry in the ANHC at the OKC VANC.  He is prescribed Zoloft which he said helps reduce the nightmares, improves mood in terms of depressive episodes and anger.  

The examiner noted that the symptoms of the Veteran's PTSD included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  According to the Veteran and his wife, he needs assistance with respect to needing reminders about appointments, medication and when to do some of his medical treatments.  He is also dependent on his wife for driving and cooking.  The examiner noted that the Veteran's depression associated with both his PTSD and health problems contribute to his problems with concentration and short term memory.  The Veteran has distressing dreams and feels distressed when he hears helicopters because it reminds him of Vietnam; he avoids thoughts, feelings, conversations and activities that remind him of Vietnam; he has diminished participation in activities; and he has a sense of a foreshortened future.  Hyperarousal symptoms include irritability and difficulty concentrating.  Occupational functioning is impacted by his poor concentration and interpersonal problems.  The Veteran's PTSD with depression impairs his social functioning due to the mistrust in strangers, crowds and social withdrawal.  When off the medication he is acutely irritated and overly angry even with his family.  The pertinent diagnosis was PTSD; he was assigned a GAF score of 50.  

The Veteran was afforded a VA examination aid and attendance in October 2013.  It was noted that the Veteran spends most of his day reading, and takes a nap in the afternoon.  He is easily fatigued.  He has peritoneal dialysis every night.  He usually holds onto his wife when he walks, but he does walk on his own.  He has fallen at least 3 or 4 times since his stroke, including one occasion when he broke his ribs.  He regularly uses a cane.  He has memory problems and sometimes forgets what he is doing or where he is going.  It was noted that the Veteran has weakness in his right side of the face, right upper and right lower extremities, as well as loss of coordination of fine motor movement of right side extremities.  He also has cognitive impairment with short term memory loss.  It was noted that the Veteran walks with a slight limp; he is able to walk up to a few hundred yards.  He uses a cane.  It was noted that the Veteran is able to leave his home; he is unrestricted.  His best corrected vision was not 5/200 or worse in both eyes.  The examiner stated that the Veteran does not have any limitation of motion or deformity of the cervical or thoracolumbar spine.  The examiner stated that the Veteran had mild or moderate impairment of the right upper extremity.  He had some difficulty in grooming himself.  The examiner also noted that the Veteran has muscle weakness and lack of coordination of the right lower extremity.  He also had decreased strength in the right lower extremity.  He also had decreased sensation in the right leg and foot.  The examiner further noted that the Veteran needs reminders to take his medications, do medical treatments, and reminders of his appointments. He no longer cooks because he left the stove on.  He sometimes gets lost or forgets where he is going.  The examiner noted that the Veteran's wife currently pays the bills.  The pertinent diagnoses were CVA, end stage renal disease on peritoneal dialysis, PTSD, depression, coronary artery disease, and hypertension.  

Examination for residuals of CVA was also conducted.  The Veteran was hospitalized with embolic stroke in 2005 and had right face, arm, leg numbness and weakness.  It was noted that his symptoms have improved; he is able to walk unassisted at times but has fallen at least 3 times, once causing broken ribs.  He usually holds onto his wife when he walks and also uses a cane.  It was reported that the Veteran has had cognitive decline since the time of his stroke.  He continues to have slight slurring of his speech and right-sided weakness causing an unsteady gait.  He continues to have mild decreased sensation, particularly in his right lower extremity.  The examiner stated that the Veteran's central nervous system does not require continuous medication for control.  He does not have an infections condition.  It was noted that the Veteran had a slight limp due to right lower extremity weakness.  The examiner reported that the CVA caused right lower extremity weakness.  On examination, right elbow flexion and extension strength was 4/5.  Wrist flexion, extension and grip strength in the right upper extremity were all 4/5.  Strength in the right lower extremities was 4/5.  Deep tendon reflexes were 3+ in the right upper and lower extremities.  The examiner reported mild right upper extremity muscle weakness and mild right lower extremity muscle weakness.  He noted that the Veteran had decreased sharp/dull perception of the right lower extremity, mild facial droop on the right and slight slurred speech.  The examiner further noted that the Veteran has decreased short term memory and attention.  He stated that the CVA caused weakness, numbness and cognitive decline.  It was noted that the Veteran uses a cane on a regular basis.  It was noted that the Veteran has difficulty walking without the risk of fall; he has decreased stamina.  The examiner also noted that the Veteran has slightly slurred speech that could impact his ability to communicate.  The pertinent diagnosis was thrombosis, TIA or cerebral infarction.  

Received in July 2015 were VA progress notes dated from January 2010 to October 2014.  These records show that the Veteran received ongoing clinical attention and treatment for residuals of cerebral vascular accident, including weakness.  The Veteran also received follow up evaluation, including medical management, for symptoms of his PTSD.  A consultation note, dated in April 2012, indicates that the Veteran was having anger and aggressive behavior issues.  The Veteran also reported paranoid thoughts.  The assessment was PTSD, and he was assigned a GAF score of 60.  VA progress note dated in August 2013 reflects a GAF score of 65.  

III.  Legal Analysis-Higher Evaluation.

Disability evaluations are determined by the application of a schedule of ratings which is based upon average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014) requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2014) requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the Veteran's working or seeking work. Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

A.  I/R-PTSD with associated depression.

The severity of the Veteran's PTSD is determined by 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this code, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.  A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).   A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126 (2014).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

In light of the above, the Board finds that the Veteran's acquired psychiatric disorder is manifested by impairment that more nearly approximates total occupational and social impairment.  The November 2009 private psychiatric evaluation reporting severe to pronounced symptoms is in stark contrast with the findings reported in the December 2009 VA examination report.  Notably, similarly GAFs were assigned-40 in November 2009, and 42 in December 2009.  Crucially, the GAFs assigned are more consistent with the findings noted in the November 2009 private examination report than the findings noted in the December 2009 examination report.  Indeed, the Veteran's PTSD is so severe that it caused him to suffer a stroke for which service connection has been established.  Thus, the Board finds that the findings reported in the November 2009 private psychiatric evaluation are more reflective of the Veteran's overall impairment.  Thereafter, VA examination reports appear to suggest improvement in the Veteran's PTSD symptoms with corresponding higher GAF scores.  The Board, however, is not persuaded that the Veteran's underlying symptomatology has improved but rather is a reflection of the Veteran's compliance with an aggressive medication protocol.  For example, the October 2013 VA examiner noted that the Veteran gets along well with his family as long as he takes his medication and that although he was still easily angered, he was able to control himself better on the Zoloft.  Statements from the Veteran's family and friends detail observations of severe to pronounced symptoms.  The Board also observes that in addition with depression associated with the PTSD, VA examiners have also attributed depression and significant cognitive functioning decline associated with the Veteran's other service connected disabilities of kidney disease and residuals of cerebral vascular accident.  His memory impairment puts him at risk of not taking his medications to control his severe PTSD symptoms and treat his kidney disease for which he is on peritoneal dialysis.  Thus, for these reasons, the Board finds that the Veteran's acquired psychiatric disorder manifests symptoms that more nearly approximate total occupational and social impairment for the entire appeal period.  Accordingly, the Board finds that the Veteran is entitled to a 100 percent disability rating.  38 C.F.R. § 4.7; 38 C.F.R. § 4.130, DC 9411.  

B.  I/R-Weakness, right upper extremity.

The Veteran is currently assigned a 10 percent evaluation for status post CVA with residual minimal weakness of the right upper extremity pursuant to Diagnostic Code 8515.   The Veteran's right upper extremity paralysis has been rated pursuant to Diagnostic Code 8515 (paralysis of the median nerve).  That Code section affords a 10 percent evaluation for incomplete, mild paralysis of either arm.  A 20 percent rating is warranted where the evidence demonstrates incomplete, moderate paralysis of the minor arm.  A 30 percent rating applies for incomplete, moderate paralysis of the major arm.  Ratings of 40 and 50 percent apply for incomplete, severe paralysis of the minor and major extremities respectively.  Finally, 60 and 70 percent ratings apply for complete paralysis of the minor and major extremities respectively.  

The record indicates that the Veteran is left-handed.  After careful review of the evidentiary record, the Board finds that the Veteran's disability picture with respect to paralysis of the right upper extremity is found to be no more than mild.  In finding that the Veteran's residual weakness of the right upper extremity is mild, the Board points to the August 2010 VA examination.  At that time, the Veteran's right-sided weakness was described as mild.  During a clinical visit in May 2011, it was noted that the Veteran had a history of CVA in 2005 with some very mild residual right-sided weakness; and, he had good use of his right arm.  While the October 2013 aid and attendance examination report noted that the Veteran had "mild or moderate" impairment of the right upper extremity, the October 2013 neurological examination continued to show that there was no more than mild incomplete paralysis of the right upper extremity.  The examiner noted that right elbow flexion and extension strength was 4/5; and wrist flexion, extension and grip strength in the right upper extremity were all 4/5.  The examiner reported mild right upper extremity muscle weakness.  

Therefore, based on the above, it is established that the Veteran's right upper extremity residuals of his CVA are mild in degree.  The Board places more probative weight on the medical findings than the lay complaints because of the expertise of the medical examiners in evaluating neurological disorders.  As such, there is no basis for an increased rating under Diagnostic Code 8515.  Thus, the only remaining inquiry is whether there is any other relevant Diagnostic Code that affords a higher rating for mild symptomatology.  In this vein, the Board finds that Diagnostic Code 8511, for paralysis of the middle radicular group, affords a 20 percent evaluation for incomplete, mild paralysis of either extremity.  As noted above, the October 2013 VA examination notes weakness of the right elbow and wrist.  As such, Diagnostic Code 8511 applies to afford the Veteran a 20 percent evaluation.  

While the Board finds that a 20 percent evaluation is warranted pursuant to Diagnostic Code 8511, a rating in excess of that amount is not for application.  Indeed, no Diagnostic Code under 38 C.F.R. § 4.124a affords a rating in excess of 20 percent without a showing of at least moderate paralysis.  As previously discussed, the evidence only demonstrates mild symptomatology.  

In conclusion, a 20 percent rating for mild paralysis involving the right elbow and wrist is justified under Diagnostic Code 8511.  However, a rating in excess of that amount is not warranted.  The Board notes that in reaching this conclusion, the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

C.  I/R-Weakness, right lower extremity, residuals of CVA.

The Veteran is currently assigned a 10 percent evaluation for CVA with residual weakness of the right lower extremity pursuant to Diagnostic Code 8009-8520.  

Diagnostic Code 8009 provides for a 100 percent disabling for a period of six months following a hemorrhage of brain vessels.  Thereafter, residuals are evaluated, with a minimum disability evaluation of 10 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8009.  

The medical evidence of record does not indicate the Veteran has experienced a brain embolism, thrombosis, or hemorrhage, since his last stroke in 2005.  As such, there is no basis for a 100 percent rating in this case, and the Board will evaluate the Veteran's residuals of his service-connected cerebrovascular accident.  

The Veteran's right lower extremity paralysis has been rated pursuant to Diagnostic Code 8520 (paralysis of the sciatic nerve).  That Code section affords a 10 percent evaluation for incomplete mild paralysis of the lower extremity.  A 20 percent rating is warranted where the evidence demonstrates incomplete, moderate paralysis.  A 40 percent rating applies for incomplete, moderately severe paralysis of the lower extremity.  A 60 percent is for incomplete, severe paralysis with marked muscular atrophy.  Finally, an 80 percent rating is warranted for complete paralysis of the lower extremity.  

The Board has reviewed the medical evidence of record and finds that the Veteran's disability picture is consistent with the currently assigned 10 percent evaluation for mild symptomatology and that a higher evaluation is not warranted.  

In finding that the evidence does not support an increased rating, the Board acknowledges that an August 2010 VA examination noted that the Veteran walked with an ataxic gait; it was noted that the Veteran's walk was unsteady due to CVA.  It was also noted that the Veteran had difficulty performing ambulation with the lower extremities on the right due to CVA.  There was abnormality of the cranial nerves VII on the right as evidence by paralysis; the nerve was mildly paralyzed.  Neurologically, the right lower extremity revealed knee and ankle jerks of 3+.  The Veteran's condition was described as mild.  Finally, the Veteran's most recent VA examination in October 2013 also demonstrated no more than mild incomplete paralysis of the right lower extremity.  The Veteran indicated that he is able to walk unassisted at times but has fallen at least 3 times, once causing broken ribs.  He reported that he usually holds onto his wife when he walks and also uses a cane.  It was noted that the Veteran continues to have right-sided weakness causing an unsteady gait.  He continues to have mild decreased sensation, particularly in his right lower extremity.  The pertinent diagnosis was mild right lower extremity muscle weakness.  Consequently, the Board finds that such findings more closely approximate mild, rather than moderate paralysis.  Indeed, the right leg symptomatology is never described as worse than mild or slight.  

Based on the foregoing, the Board concludes that the Veteran's residual weakness of the right lower extremity is appropriately rated as 10 percent disabling under Diagnostic Code 8520.  The Board places more probative weight on the medical findings than the lay complaints because of the expertise of the medical examiners in evaluating neurological disorders.  

The Board has considered whether any alternate Code sections afford a higher rating for the Veteran's mild paralysis of the right leg.  However, Diagnostic Codes 8521-8530, all concerning the nerves of the lower extremities, all require a finding of at least incomplete, moderate paralysis in order to establish entitlement to a rating in excess of 10 percent.  However, as previously discussed, the evidence only demonstrates mild symptomatology.  

In conclusion, the evidence of record reveals symptomatology consistent with incomplete, mild paralysis of the right lower extremity, for which the currently assigned 10 percent rating under Diagnostic Code 8520 is appropriate.  There is no basis for a higher rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

D.  I/R-Weakness, right side of the face.

The Veteran's service-connected weakness, right side of the face, has been rated pursuant to Diagnostic Code 8207 [seventh (facial) cranial nerve, paralysis of].  Under DC 8207, a 10 percent disability rating is warranted for incomplete moderate paralysis, a 20 percent disability rating is warranted for incomplete severe paralysis, and a 30 percent disability rating is warranted for complete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8207 (2014).  

In light of the Veteran's subjective complaints of slurred speech, and problems with articulation and vocal chords, and the VA examiner's observations of mild facial droop and slurred speech that could impact his ability to communicate, the Board concludes that the symptomatology associated with the Veteran's service-connected weakness of the right side of the face most closely approximate the criteria for a 10 percent evaluation under Diagnostic Code 8207.   

The Board has considered whether an even higher evaluation for the Veteran's service-connected disability is for assignment; however, there is no evidence in the Veteran's VA claims file which demonstrates symptomatology congruent with severe incomplete paralysis of the right side of the face.  

In conclusion, a 10 percent rating for moderate incomplete paralysis of the right side of the face is justified under Diagnostic Code 8207.  However, a rating in excess of that amount is not warranted.  The Board notes that in reaching this conclusion, the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

E.  Other considerations.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b) (1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.   Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b) (1) (2014); Thun, 22 Vet. App. at 116.  

In this case, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  The Veteran primarily complains of weakness and decreased sensation of the right upper and lower extremities and impaired speech.  These symptoms are contemplated in the assigned ratings.  The Veteran's severe cognitive difficulty with memory impairment was also part of the basis for the assignment of a total rating for his acquired psychiatric disability. 
As all symptoms have been contemplated by the assigned ratings, referral for extraschedular consideration is not warranted.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 




IV.  Legal Analysis-SMC.

SMC is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability for service-connected disability.  See 38 U.S.C.A. § 1114 (West Supp. 2014); 38 C.F.R. § 3.350 (2014).  The Veteran seeks SMC based on the need for regular aid and attendance of another person or on the account of housebound status.  

Increased compensation at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless as the result of service-connected disability that he requires the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2014).  To establish a need for regular aid and attendance, the veteran must, as a result of service-connected disability, (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  Id.  

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment. Additionally, an individual who is bedridden meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a) (2014).  

Bedridden is defined as a condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id.  

SMC may be awarded at the housebound rate if a veteran has a single service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of service-connected disability or disabilities, is permanently housebound.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2014).  A veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities when it is reasonably certain that such a condition will remain throughout his lifetime.  Id.  

As noted above, the Veteran has been awarded service connection for the following:  kidney disease associated with hypertension, rated as 80 percent disabling; PTSD with associated depression, to be rated 100 percent disabling; CAD associated with hypertension, rated as 30 percent disabling; hypertension associated with PTSD with associated depression, rated as 10 percent disabling; cerebral vascular accident (stroke) with residual weakness, right lower extremity associated with PTSD with associated depression, rated as 10 percent disabling; weakness, right upper extremity residual of CVA associated with PTSD with associated depression to be rated as 20 percent disabling; and weakness, right side of the face, residuals of CVA associated with PTSD with associated depression to be rated as 10 percent disabling. 

The Veteran suffers from an unsteady gait and requires the use of a cane due to weakness of the right lower extremity.  He is a fall risk.  The October 2013 examiner noted that the Veteran needs reminders to take his medications and perform medical treatments, and he needs reminders of his appointments.  He no longer cooks because he has left the stove on.  He sometimes gets lost or forgets where he is going.  He stopped driving very much after he started on dialysis due to his cognitive decline.  He is now dependent on his wife for driving and cooking.  The examiner also noted that the Veteran's wife currently pays the bills.  For these reasons, the Board finds that due to physical and mental impairment, the Veteran requires care or assistance on a regular basis to protect himself against the hazards or dangers incident to his daily environment and to assist him with his daily activities.  Therefore, he is entitled to special monthly compensation based on the need for regular aid and attendance of another person.  


ORDER

Entitlement to a rating of 100 percent for PTSD is granted, subject to VA laws and regulations pertaining to the payment of monetary benefits.  

An increased rating to 20 percent under Diagnostic Code 8511 for weakness of the right upper extremity, residual of CVA, is granted, subject to VA laws and regulations pertaining to the payment of monetary benefits.  

A rating in excess of 10 percent for weakness of the right lower extremity, residual of CVA, is denied.  

An increased rating to 10 percent for weakness of the right side of the face, residual of CVA, is granted, subject to VA laws and regulations pertaining to the payment of monetary benefits.  

Entitlement to SMC based on the need for regular aid and attendance of another person is granted, subject to VA laws and regulations pertaining to the payment of monetary benefits.  
 


____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


